Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                          No. 04-21-00045-CV

                       IN THE INTEREST OF S.M.W. and S.-L.W., Children

                      From the 438th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020PA00394
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 21, 2021

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant S.R. appeals the trial court’s order terminating her parental rights to her children

S.M.W. and S.-L.W. Her court-appointed appellate counsel filed a motion to withdraw and a brief

containing a professional evaluation of the record, concluding there are no arguable grounds for

reversal of the termination order. The brief satisfies the requirements of Anders v. California, 386

U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (recognizing

that Anders procedures apply in parental termination cases). Additionally, counsel represents that

she provided S.R. with a copy of the brief and the motion to withdraw, advised S.R. of her right to

review the record and file her own brief, and informed S.R. how to obtain a copy of the record,

providing her with a form motion for access to the appellate record. We issued an order setting a
                                                                                      04-21-00045-CV


deadline for S.R. to file a pro se brief. However, S.R. did not request the appellate record or file a

pro se brief.

        After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. We deny counsel’s motion to withdraw because it does not show good

cause for withdrawal. See id. at 27 & n.7 (holding that counsel’s obligations in a parental

termination case extend through exhaustion or waiver of all appeals and that withdrawal should be

permitted by a court of appeals “only for good cause” (citing TEX. R. CIV. P. 10)).

                                                  Beth Watkins, Justice




                                                 -2-